DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Species D, corresponding to claims 1-5 and 8-26, in the reply filed on 8/13/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of U.S. Patent No. 11038136 in view of Burroughes (U.S. PGPub 2009/0096363).
Patent claims 1 and 11-15 teach every limitation of application claims 1-5 and 8 except for wherein the device comprises a hole transport layer disposed between the emission layer and the first electrode comprising a second hole transporting material. 
Burroughs teaches an emission layer comprising a light emitting material and a first hole transport material ([0108]) and a hole transport layer comprising a second hole transport material ([0082]-[0086]). Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Burroughes with Claims 1 and 11-15 of Patent 11038136 such that the device comprises a hole transport layer disposed between the emission layer and the first electrode comprising a second hole transporting material for the purpose of providing an intermediate energy step between the anode and the emissive layer (Burroughs, [0006]-[0007], [0082]-[0086]).
Claims 1-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12-14 of copending Application No. 17/318460 in view of Burroughes (U.S. PGPub 2009/0096363).
Copending application claims 1 and 12-14 teach every limitation of application claims 1-5 and 8 except for wherein the device comprises a hole transport layer disposed between the emission layer and the first electrode comprising a second hole transporting material. 
Burroughs teaches an emission layer comprising a light emitting material and a first hole transport material ([0108]) and a hole transport layer comprising a second hole transport material ([0082]-[0086]). Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Burroughes with Claims 1 and 12-14 of application 17/318460 such that the device comprises a hole transport layer disposed between the emission layer and the first electrode comprising a second hole transporting material for the purpose of providing an intermediate energy step between the anode and the emissive layer (Burroughs, [0006]-[0007], [0082]-[0086]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi (U.S. PGPub 2009/0087792) in view of Mckiernan (U.S. PGPub 2008/0315757).
Regarding claim 1, Iizumi teaches an electroluminescent device comprising a first electrode and a second electrode facing each other ([0003]), [0005], [0052], [0184]); an emission layer disposed between the first electrode and the second electrode and comprising a plurality of quantum dots and a first hole transporting material ([0107]); and a hole transport layer comprising a second hole transporting material disposed between the emission layer and the first electrode (Figs. 3-4, 8, [0124]-[0125], [0133]).
Iizumi does not explicitly teach wherein the first hole transporting material comprises a substituted or unsubstituted C4 to C20 alkyl group attached to a backbone structure; and an electron transport layer disposed between the emission layer and the second electrode. 
Mckiernan teaches an electroluminescent device comprising a first electrode and a second electrode facing each other, an emission layer disposed between the first electrode and the second electrode, a hole transport layer disposed between the emission layer and the first electrode ([0113]-[0114], [0139]-[0140]); wherein the emission layer comprises a first hole transporting material which comprises a substituted or unsubstituted C4 to C20 alkyl group attached to a backbone structure ([0018], [0114], [0142]; [0072]-[0073]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mckiernan with Iizumi such that the first hole transporting material comprises a substituted or unsubstituted C4 to C20 alkyl group attached to a backbone structure; and an electron transport layer disposed between the emission layer and the second electrode for the purpose of forming a first hole transporting material with improved efficiency (Mckiernan, [0019]-[0020], [0116]).
Regarding claim 2, the combination of Iizumi, and Mckiernan teaches wherein the first hole transporting material comprises a compound represented by Chemical Formula 1 ([0025]-[0029], general formula 1, Ar1-Ar5 represent fused derivatives of an aryl or heteroaryl ring, substituted or unsubstituted, [0046]-[0047], [0051]-[0053]; [0030], [0041], direct bond between Ar1/Ar2 and Ar3/Ar4 corresponding to L1/L2; [0072] X and Ar3 form a fluorene group, R3/R4 corresponding to R1/R2, each comprising an optionally substituted C4 to C20 alkyl group; X1 and X2 are N). Further, Ar3-4 may be linked to a further aryl or heteroaryl ring or fused derivative thereof ([0061]-[0062]).
For comparison, Formula 1 of Mckiernan is reproduced below and then shown modified with formula 21 as described at [0072], followed by the claimed Chemical Formula 1 with element mapping to Mckiernan labeled.

    PNG
    media_image1.png
    465
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    1308
    media_image2.png
    Greyscale

 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi, and Mckiernan for the reasons set forth in the rejection of claim 1. 
Regarding claims 3-5, the combination of Iizumi and Mckiernan teaches every limitation of the claims. See rejection of claim 2. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Iizumi and Mckiernan teaches wherein the hole transporting material comprises Chemical Formula E ([0054]-[0060], general formulas 11, 15, R1/R2 represent C1-C20 alkyl; [0028]-[0029] Ar1/Ar2 may comprise substituted aryl ring; [0104] any aryl group may be substituted, branched C4-C20 alkyl with tertiary carbon atom are most preferred), Chemical Formula F (see previous citations, additionally [0072]-[0075]); Chemical Formula A (see previous citations, [0025]; [0026]-[0027], Ar5, Ar2 naphthalene; [0055] Ar4, phenyl), Chemical Formula B (Mckiernan, [0073], R3/R4 comprise C8 alkyl group; Ar1 and Ar5 comprise naphthalene, [0123]; Ar2 and Ar4 comprise a phenyl ring, [0047], [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Iizumi and Mckiernan teaches wherein the first hole transporting material is soluble in a non-polar solvent (Mckiernan, [0096]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 10, the combination of Iizumi and Mckiernan teaches wherein the first hole transporting material is included in an amount of greater than or equal to 2 weight percent and less than 50 weight percent based on a total weight of the emission layer (Iizumi, [0096]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). Further, Iizumi teaches wherein the content of the quantum dots relative to the hole transport material is controlled to balance light emission and hole transport ([0096]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)A. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the combination of Iizumi and Mckiernan teaches wherein the first hole transporting material is the same as in Applicant’s claimed invention (See rejection of claim 1; [0110]). The Specification teaches that the surface morphology of the emission layer is improved by use of the first hole transporting material rather than a conventional hole transporing material (p. 33, l. 8-13; p. 40, l. 18-24; p. 42, l. 7-20). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Regarding claim 12, the combination of Iizumi and Mckiernan teaches wherein wherein the plurality of quantum dots further comprises a hydrophobic ligand bound to a surface thereof (Iizumi, [0082]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 13, the combination of Iizumi and Mckiernan teaches wherein the plurality of quantum dots comprises a Group II-VI compound, a Group III-V compound, a Group IV-VI compound, a Group IV element or compound, a Group I-III-VI compound, a Group I-II-IV-VI compound, or a combination thereof (Iizumi, [0067]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 14, the combination of Iizumi and Mckiernan teaches wherein the plurality of quantum dots has a core-shell structure (Iizumi, [0068]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 19, the combination of Iizumi and Mckiernan teaches wherein the electron transport layer has an average thickness of about 20 nanometers to about 100 nanometers (Iizumi, [0179]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 20, the combination of Iizumi and Mckiernan teaches wherein wherein the emission layer has an average thickness of about 15 nanometers to about 100 nanometers (Iizumi, [0037]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 21, the combination of Iizumi and Mckiernan teaches a hole injection layer disposed between the first electrode and the hole transport layer (Iizumi, [0143]; Mckiernan [0139]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 22, the combination of Iizumi and Mckiernan teaches a display device comprising the electroluminescent device of claim 1 (Iizumi, [0005]-[0006]; Mckiernan [0139], [0181]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 23, the combination of Iizumi and Mckiernan teaches wherein the first hole transporting material is a fluorene compound substituted with a C6 to C20 aryl group, a C6 to C20 heteroaryl group, or a combination thereof (Mckiernan, [0072]-[0073]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 24, the combination of Iizumi and Mckiernan teaches wherein the substituted or unsubstituted C4 to C20 alkyl group is attached to a fluorenyl group of the fluorene compound (Mckiernan, [0072]-[0073]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 25, the combination of Iizumi and Mckiernan teaches wherein the backbone structure comprises a fluorenyl moiety, a biphenyl moiety, a carbazolyl moiety, or a combination thereof (Mckiernan, [0072]-[0073]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Regarding claim 26, the combination of Iizumi and Mckiernan teaches wherein the substituted or unsubstituted C4 to C20 alkyl group comprises a C8 to C20 alkyl group (Mckiernan, [0072]-[0073]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi and Mckiernan for the reasons set forth in the rejection of claim 1.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi (U.S. PGPub 2009/0087792) in view of Mckiernan (U.S. PGPub 2008/0315757) and Burroughes (U.S. PGPub 2009/0096363).
Regarding claim 15, Iizumi and Mckiernan do not explicitly teach wherein the hole transport layer disposed comprises a second hole transporting material different from the first transporting material. Iizumi teaches wherein the hole transport material used in the hole transport layer may (and therefore may not) be the same as the hole transporting layer used in the emission layer ([0147]). 
Burroughes teaches an emission layer comprising a light emitting material and a first hole transport material ([0108]) and a hole transport layer comprising a second hole transport material different from the first hole transport material ([0082]-[0086]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Burroughs with Iizumi and Mckiernan for the purpose of providing an intermediate energy step between the anode and the emissive layer (Burroughes, [0006]-[0007], [0082]-[0086]).
Regarding claim 16, the combination of Iizumi, Mckiernan, and Burroughes teaches wherein the second hole transporting material comprises a poly(3,4-ethylenedioxythiophene) or derivative thereof, a poly(styrenesulfonate) or derivative thereof, a poly(N-vinylcarbazole) or derivative thereof, a poly(phenylene vinylene) or derivative thereof, a poly(C1 to C10 alkyl) (meth)acrylate) or derivative thereof, a poly(C6 to C40 arylamine) or derivative thereof, a polyaniline or derivative thereof, a polypyrrole or derivative thereof, a poly(9,9-dioctylfluorene) or derivative thereof, a poly(spiro-fluorene) or derivative thereof, a poly-(N,N'-diphenyl-N,N'-bis(3-methylphenyl)- (1,1'-biphenyl)-4,4'-diamine) or derivative thereof, NiO, MoO3, or a combination thereof (Burroughes, [0082], PEDOT, polyaniline, PVK). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Iizumi, Mckiernan, and Burroughes for the reasons set forth in the rejection of claim 15.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi (U.S. PGPub 2009/0087792) in view of Mckiernan (U.S. PGPub 2008/0315757) and Xie (U.S. PGPub 2017/0077406).
Regarding claims 17-18, the combination of Iizumi and Mckiernan does not teach wherein the electron transport layer comprises a cluster layer comprising a plurality of inorganic nanoparticles. 
Xie teaches wherein an electroluminescent device comprises a hole transport layer comprising a polymer ([0041]); a light emitting material with hole transport capability ([0006]); and an electron transport layer comprising a cluster layer comprising a plurality of inorganic nanoparticles ([0035]-[0036]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Xie with Iizumi and Mckiernan such that the electron transport layer comprises a cluster layer comprising a plurality of inorganic nanoparticles for the purpose of improving overall efficiency by enhancing the electron transport capability in relation to the hole transport capability of the device (Xie, [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812